Electronically Filed
                                                          Supreme Court
                                                          SCWC-10-0000128
                                                          14-NOV-2013
                                                          08:05 AM




                           SCWC-10-0000128


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         JOSEPH W. HARTLEY,

           Respondent/Plaintiff-Appellee/Cross-Appellee,


                                  vs.


                            JOHN MARSH,

          Respondent/Defendant-Appellant/Cross-Appellee,


                                  and


                       C. MIKAHALA KERMABON,

          Petitioner/Defendant-Appellant/Cross-Appellant,


                                  and


                  HEIRS OR ASSIGNS OF AKI, ET AL,

         Respondents/Defendants-Appellees/Cross-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-10-0000128; CIV. NO. 07-1-0456(3))


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           The Application for Writ of Certiorari filed on


October 2, 2013 by Petitioner/Defendant-Appellant C. Mikahala

Kermabon is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 14, 2013.

C. Mikahala Kermabon,            /s/ Mark E. Recktenwald

pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack